Order and judgment unanimously affirmed, without costs. Memorandum: The trial court properly determined that allegations in plaintiff’s complaint that he was “prevented from performing his occupation and usual duties” as a result of his injury were insufficient to state a cause of action for economic loss greater than basic economic loss (CPLR 3016, subd [g]). Nor was it an abuse of discretion for the court to deny plaintiff’s motion at the close of his proof to amend his pleading to assert a claim for excess economic loss.The court examined the merits of plaintiff’s claim and determined that proof of loss resulting from plaintiff’s absence from his business, an accounting firm of which he was sole owner and which continued operating without loss of clients, would be highly speculative and confusing and consequently devoid of merit (Boecio v Aspin Trucking Corp., 93 AD 2d 983; Taylor v Taylor, 84 AD2d 947; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3025:ll, p 481). (Appeal from order and judgment of Supreme Court, Oneida County, Tenney, J. — negligence.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Moule, JJ.